___________

                                    No. 94-3482
                                    ___________

Allen McCarter,                         *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        *   Appeal from the United States
S. Plaster; George Adams;               *   District Court for the
K. Baysinger; Gerald Bommell;           *   Western District of Missouri
Dan Kempker; Earl Halderman;            *
Cecilroy Pettus; Vernon Taylor;         *         [UNPUBLISHED}
Michael Groose,                         *
                                        *
              Appellees.                *

                                    ___________

                     Submitted:     April 23, 1996

                           Filed:   August 28, 1996
                                    ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Allen McCarter appeals from the final judgment of the District Court1
for the Western District of Missouri granting defendant prison officials
summary judgment in this 42 U.S.C. § 1983 action.                 For the reasons
discussed below, we affirm.


     In his verified complaint, McCarter alleged that on August 5, 1992,
he was placed in temporary segregation during an investigation of a prison
yard assault on another inmate.      The next day, McCarter received a conduct
violation report from Sam Plaster, stating McCarter "was observed in gang-
related activities involving




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri.
an assault . . .[,] wearing his gang colors and trying to [e]ncourage other
inmates     to get involved."    McCarter alleged that at the August 12
adjustment board hearing, he stated an inmate was braiding his hair on
August 5, he was not wearing gang colors, he was not a gang member and was
not involved in the fight, and   Plaster was not in the yard when the fight
occurred.    The adjustment board denied McCarter's request for admission of
the property inventory sheet to show what he was wearing that day, found
McCarter guilty based on the reporting officer's "observation and account
of activities," and assigned him to administrative segregation.    McCarter
continued to assert his innocence before the classification committee and
in grievances to the superintendent.    McCarter claimed a violation of his
due process and Eighth Amendment rights.         He sought declaratory and
injunctive relief and damages.


     Defendants answered the complaint and responded that McCarter's
request for immediate release from administrative segregation was moot
because his conduct violation had been expunged and he was transferred to
general population on December 29, 1992.   Defendants then moved for summary
judgment, arguing that McCarter received all the process he was due.


     After the district court expressed concern at a pretrial conference
that defendants could be liable if they knowingly gave McCarter a false
conduct violation, defendants supplemented their summary judgment motion
with affidavits from Plaster and George Adams.   Adams attested that he and
several of his subordinates investigated the assault; they "picked up an
inmate" who implicated several inmates (believed by officials to be gang
members) and who stated McCarter incited the attack.    Adams attested that
he had a conduct violation typed up because McCarter's involvement "had
been observed," and that he had Plaster, who was one of the first officers
on the scene following the assault, sign the conduct violation.     Plaster
attested that, although he did not personally




                                     -2-
observe McCarter engaging in gang-related activities, he trusted his
superior officer (Adams) and believed that the conduct violation had been
typed    up   in   an    effort   to   preserve   the   safety   and   security   of   the
institution.       The district court then concluded that McCarter was afforded
all of his procedural due process protections when his conduct violation
was expunged, citing Harper v. Lee, 938 F.2d 104, 105 (8th Cir. 1991) (per
curiam).


        We need not decide whether the expunction could cure all due process
violations, because we conclude on the basis of the record before us that
the conduct violation was supported by "some evidence," and thus McCarter
was not deprived of due process.          See Superintendent v. Hill, 472 U.S. 445,
455 (1985); Goff v. Dailey, 991 F.2d 1437, 1442 (8th Cir.), cert. denied,
510 U.S. 997 (1993).


        Accordingly, we affirm the judgment of the district court.


        A true copy.

              Attest:

                        CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-